Citation Nr: 1035540	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  99-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability (characterized as lumbar spondylosis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to February 
1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In 
that decision, the RO denied entitlement to service connection 
for residuals, lumbar laminectomy (claimed as back condition).  

In September 2003, July 2008, and in January 2009, the Board 
recharacterized the claim more broadly and remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lumbar spondylosis is related to service.


CONCLUSION OF LAW

A lumbosacral spine disability (characterized as lumbar 
spondylosis) was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board grants entitlement to service connection for 
lumbar spondylosis, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.

The Veteran contends that he incurred a lumbosacral spine 
disability during active service.  He specifically testified at 
his RO hearing in July 1999 that he had injured his low back 
during active service and had been treated for a lumbosacral 
spine disability since service.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has undergone multiple post-service back surgeries 
and has been diagnosed as having multiple lumbar spine 
disabilities, including lumbar degenerative disc disease (DDD) 
with spondylosis.  On his August 1968 retirement report of 
medical history, the Veteran indicated that he had intermittent 
low back pain during the previous three months which disappeared 
with standing up and came on along with weight gain.  Examination 
of the spine was normal on the retirement examination.  An 
October 1969 VA examination conducted in connection with claims 
for service connection for other disabilities indicated generally 
that the musculoskeletal system was normal, but an October 1974 
VA examination lumbosacral spine X-ray contained an impression of 
degenerative spondylosis.  The October 1974 VA examiner wrote 
that the Veteran "denies any back injury to speak of," and 
there was full range of back motion, but the examiner also noted 
lumbar pain on flexion.

During the July 1999 RO hearing, the Veteran testified to an in-
service low back injury and post-service treatment from 1969 to 
1972 or 1973 at Fort Huachuca military base and Luke Air Force 
Base.  Records were requested from these locations for portions 
of the time period between 1969 and 1973 but none were located.

In its July 2008 remand, the Board instructed that a VA 
examination be conducted as to whether there is a relationship 
between a current lumbar spine disability and the in-service 
complaint of low back pain.  The October 2008 VA examiner 
indicated that he could not render an opinion without resort to 
speculation, in part because he could not find anything in the 
claims file regarding the in-service complaints of back pain.  As 
there was such evidence in the claims file, this opinion was 
based on an inaccurate factual premise, and the Board in January 
2009 remanded the claim for a new examination for this reason.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a 
medical opinion based on an inaccurate factual premise is not 
probative).  Such an examination was conducted in March 2009.

Unfortunately, the March 2009 VA examination also is inadequate.  
The examiner noted the in-service complaint of back pain but did 
not address the 1974 lumbar spine X-ray showing degenerative 
spondylosis.  Significantly, the March 2009 examiner diagnosed 
lumbar spine advanced DDD with spondylosis.  He opined that this 
was not likely related to service, in part because the Veteran 
indicated that the back pain disappeared after he left service, 
and that the Veteran "never again developed back pain until 
1992."  The opinion of the March 2009 VA examiner is based on an 
inaccurate factual premise, because the October 1974 VA 
examination report shows lumbar spine pain on flexion and a 
diagnosis of degenerative spondylosis, the same diagnosis 
rendered by the March 2009 VA examiner.  The reference to denial 
of "any back injury to speak of" is ambiguous.  It is not clear 
whether the Veteran was denying back pain or a particular injury 
and in any event there was pain on flexion of the lumbar spine.  
The inaccurate factual premise of lack of lumbar spine pain prior 
to 1992 and the lack of consideration of the October 1974 
diagnosis of degenerative spondylosis renders the March 2009 
examination and opinion inadequate.  See Reonal, 5 Vet. App. at 
461.

Thus, the Board is confronted with a Veteran who has testified to 
in-service injury and continuity of symptomatology.  His 
testimony is supported by his complaints of back pain at the time 
of separation.  The case has been remanded twice for VA 
examinations but each examination report and opinion obtained on 
remand is inadequate.  The October 1969 VA examination was 
performed in connection with claims for service connection for 
other disabilities and did not specifically address the spine.  
The October 1974 X-ray report indicated the presence of the same 
disability with which the Veteran has currently been diagnosed.  
Under these circumstances, the Board concludes that the Veteran's 
lumbar spondylosis is related to service and service connection 
for this disability is warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for lumbar spondylosis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


